Citation Nr: 1018467	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to increased evaluations for residuals of 
injuries and surgery to the right upper extremity.  

2.	Entitlement to an increased evaluation for lumbosacral 
muscle strain with degenerative disc disease (DDD), evaluated 
as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1983 to December 
1991.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.      


FINDINGS OF FACT

1.	The Veteran is right-hand dominant. 

2.	The evidence of record does not indicate a joint 
disability in the Veteran's right shoulder, right elbow, 
right wrist, or right hand.  

3.	The evidence of record indicates that the Veteran has 
moderate impairment in his right triceps muscle due to an in-
service injury.   

4.	The evidence of record indicates that the Veteran has mild 
neurological impairment in his right upper extremity due to 
an in-service injury. 

5.	The evidence of record indicates that the Veteran has two 
scars on his upper right extremity that are superficial, 
stable, are less than 144 square inches in size, and do not 
limit his elbow or shoulder in any way.  

6.	The Veteran's low back disorder has not been productive of 
incapacitating episodes having a total duration of at least 6 
weeks over any 12-month period during the period of appeal.        
	


CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 10 
percent, for the Veteran's service-connected disorder in his 
right triceps, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5306 (2009).  

2.	The schedular criteria for a rating in excess of 10 
percent, for the Veteran's service-connected neurological 
disorder in his right upper extremity, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515-8517 (2009).  

3.  The schedular criteria for a compensable rating for 
residuals of fractured right fifth finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2009).

4.  The schedular criteria for a rating in excess of 40 
percent, for the Veteran's service-connected low back 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235-5243 (2009).  

  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in February 
2005, May 2008, and December 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the elements of his claims, and of the evidence necessary 
to substantiate his claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).  VA advised the Veteran of the respective 
duties of the VA and of the Veteran in obtaining evidence 
needed to substantiate his claims.  VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA provided a 
notification letter to the Veteran prior to the initial 
rating decision on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide written notification prior to the rating 
decision on appeal of disability ratings in general, of 
effective dates for the award of VA benefits, or of the 
applicable rating criteria at issue in the increased rating 
claim for lower back and right arm disorders.  See Vazquez-
Flores and Dingess/Hartman, both supra.   

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The record indicates that the Veteran has 
been fully informed with regard to all aspects of his claim 
on appeal.  

In May 2008, the RO fully notified the Veteran about general 
requirements regarding disability ratings and effective dates 
for the award of VA benefits.  See Dingess/Hartman, supra.  
And in the December 2008 letter to the Veteran, VA provided 
the Veteran with the applicable rating criteria for the 
increased rating claims on appeal.  Finally, following full 
notification, VA readjudicated the Veteran's claims in the 
January 2010 Supplemental Statement of the Case of record.  
Based on this background, the Board finds VA's untimely 
notice in this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his increased rating claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Increased Rating

In a March 1992 rating decision, the RO service connected the 
Veteran for a lumbosacral muscle strain and for residual 
laceration of the right upper arm with laceration of triceps 
and paresthesia of the right fifth finger.  The RO assigned a 
10 percent evaluation for the lower back disorder, and a 
noncompensable evaluation for the right upper extremity 
disorder.  The evaluation for the Veteran's lower back 
disorder was later increased to 40 percent in a January 2003 
rating decision that considered lumbar degenerative disc 
disease in addition to lumbosacral strain.  

In January 2005, the Veteran filed increased rating claims 
for each disorder.  In the May 2005 rating decision on 
appeal, the RO denied the Veteran's claims.  

During the pendency of the appeal, in a January 2008 rating 
decision, the RO increased the disability evaluation for the 
Veteran's right arm disorder to 10 percent, effective 
September 27, 2007.  In that decision, the RO also granted 
service connection for post-traumatic neuropathy of the lower 
right arm at 10 percent disabling, also effective September 
27, 2007.  In a May 2008 rating decision, the RO changed the 
assigned effective dates for the 10 percent evaluations to 
January 7, 2005, the date of the Veteran's claims for 
increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(an appellant is presumed to be seeking the maximum available 
benefit even where an increase is granted during the appeal 
period).    

In this decision, the Board will consider whether increased 
ratings are warranted at any time during the appeal period 
from January 7, 2004 (one year prior to the date of the 
Veteran's claims for increased rating).  See 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings). 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2009).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  However, the critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board will address the Veteran's claims separately below.  

A.  Right Arm Disorder 

In the November 2008 remand, the Board found that each of the 
Veteran's right arm disorders are inextricably intertwined, 
and should therefore be considered in the increased rating 
claim on appeal.  As the Board then noted, the disorders in 
the Veteran's right arm - to include the shoulder, lower arm, 
and hand - stem from an accident he experienced during 
service, and involve not merely scar tissue, but potential 
muscular, neurological, and orthopedic disability as well.  
Parenthetically, the Board notes that it will not consider in 
this decision the scar on the Veteran's right hand, which was 
service connected in March 1992.  As demonstrated by the 
record, to include the service treatment records, that skin 
disorder stems from a separate in-service incident that 
preceded the injury giving rise to the issues addressed in 
this matter.  

In addressing the right upper extremity issues, the Board 
will review the recent evidence of record, and will then 
apply the various diagnostic codes that are relevant in this 
matter.  

The evidence of record dated from one year before the 
Veteran's January 2005 claim for increased rating consists of 
the Veteran's statements, VA treatment records dated from 
February 2005 to January 2009, and VA compensation 
examination reports dated in March 2005, September 2007, and 
July 2009.  

Initially, the Board notes the Veteran's own statements of 
record regarding disability in his right arm.  In his June 
2005 substantive appeal, the Veteran described, "a tingling 
of nerves on the right shoulder blade down to the tip of the 
right little finger.  This causes a large amount of distress 
in that it limits my ability to work."  And during his July 
2008 Board hearing, the Veteran indicated a constant itching 
and tingling in his right upper extremity.  He noted 
complaints of pain and cramping, of his inability to write, 
of weakness, and of fatigue in his right arm.  The Board 
finds the Veteran's statements significant in this matter.  
Although a layperson is generally not capable of opining on 
matters requiring medical knowledge, lay testimony is 
competent to establish the presence of observable 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992), Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Indeed, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  As such, the Board has considered the Veteran's 
statements closely here - he is competent to report on 
symptoms he experiences in his right upper extremity.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
See also 38 C.F.R. § 3.159(a)(2).  Indeed, his statements are 
central in determining the actual level of disability caused 
by the disorders.  See 38 C.F.R. §§ 4.40, 4.45, 4.49.  

As for the medical evidence of record, the March 2005 VA 
examiner noted two scars on the Veteran's right upper 
extremity, a two inch scar on the upper arm, and an 8-inch 
scar on the right triceps area, which travels to the upper 
forearm.  The Veteran indicated occasional itchiness with his 
scars.  The examiner noted the scars as well healed, with 
good texture, good adherence, and with no keloid formation, 
elevation or depression.  The examiner found no limitation of 
function associated with the scars, and found the muscles in 
the area of the scars to be normal and without atrophy or 
spasm.  The examiner noted good grip, deep tendon reflexes of 
1+, and equal bilateral upper extremities.  But the examiner 
noted the Veteran's complaints of constant paresthesias in 
the right 5th finger.  And the examiner noted decreased 
sensation to pinprick on the lateral forearm and lateral 
upper arm and the right 5th finger.  

The September 2007 VA examiner reported the Veteran's 
complaints of itchiness on his scar, of experiencing numbness 
in each finger on his right hand, of diminished strength in 
the right hand, of the inability to use three right fingers 
when writing, of experiencing pain and cramping when writing, 
and of occasionally "dropping things."  On examination, the 
examiner indicated no joint or tendon involvement in the 
right arm.  But the examiner did note moderate tissue loss of 
the right triceps from atrophy secondary to his injury, with 
advanced weakness of the triceps, and moderate weakness of 
the biceps muscle.  The examiner measured the right arm as 27 
cm. as compared with 29 cm for the left arm.  The examiner 
indicated reduced grip by 20 percent.  The examiner indicated 
diminished sensation to pinprick on the entirety of the right 
arm.  The examiner noted post-traumatic neuropathy of the 
right arm involving the right lower lateral cutaneous nerve 
and the lower medial cutaneous nerve of the right upper arm 
involving muscle group (MG) 6.  As for scar tissue, the 
examiner noted two right upper extremity scars of 27 cm and 4 
cm.  The examiner described the scars as well healed, with no 
keloid formation, muscle herniation, and no local heat or 
tenderness.  The examiner characterized the Veteran's 
disorder as a moderate disability with progression.  

In July 2009, the Veteran underwent separate VA neurological 
and orthopedic examinations of his right upper extremity.  
The reports detailed the Veteran's complaints of itchiness on 
his right arm scar and of a crawling feeling in the deep 
upper humeral area on the posterior aspect of his arm.  The 
Veteran also complained of arm and hand weakness, of right 
arm and hand numbness, of an inability to hold a pencil 
properly, and of cramping and pain while writing.  The 
Veteran denied recent trauma, falls, or new 
activities/hobbies associated with his right upper extremity.  

The examiner conducting the July 2009 neurological 
examination noted the Veteran's in-service injury to his 
triceps muscle.  He indicated a review of service treatment 
records, which showed a laceration extending all the way from 
the right scapular border to the distal aspect of the right 
upper arm.  The Veteran had suturing of the triceps muscle.  
Physical therapy notes from March 1991 indicated the Veteran 
was "very functional."  An EMG/nerve conduction study 
indicated normal sensory and motor distal latencies on the 
ulnar, median, and radial nerves.  EMG showed that the right 
triceps, biceps, brachioradialis, extensor digital, extensor 
carpi radialis, extensor indici, pronator teres, flexor carpi 
ulnaris, abductor digiti, abductor policis, opponens policis, 
and pronator quadratus muscles all showed normal activity.  
The examiner noted that the impression in March 1991 was 
"normal EMG/nerve conduction test of the right upper 
extremity.  No EMG evidence of radial, median, or ulnar nerve 
abnormality, not even sensory abnormality.  The patient's 
history and complaints are not consistent with any 
pathological process."  

On examination, the examiner noted the Veteran as alert and 
oriented.  The examiner indicated intact cranial nerves and 
motor of 5/5 in both upper extremities.  An EMG study was 
abnormal, and indicated a mild demyelinating right ulnar 
neuropathy at the elbow and indicated a mild demyelinating 
(and asymptomatic) right median neuropathy at the wrist.  The 
examiner noted decreased vibratory sensation over the right 
3rd through 5th fingers and over the left 2nd and 5th 
fingers.  The examiner noted decreased pinprick over the 
right 3rd through 5th fingers slightly decreased over the 
right index finger and over the radial aspect of the right 
forearm and upper arm.  But the examiner found the right 
ulnar sensory study to be normal, and noted that the needle 
EMG of selected muscles in the right upper extremity was 
normal.  

The neurology examiner diagnosed the Veteran with right ulnar 
neuropathy and right median neuropathy.  He found that these 
disorders were likely unrelated to service.  In support of 
his opinion, the examiner noted that the Veteran had a normal 
neurological examination after his in-service injury.  The 
examiner stated that the Veteran's current ulnar neuropathy 
likely related to a separate compression at the elbow, while 
the current medial neuropathy likely related to a separate 
compression of the wrist.  In closing, the examiner stated 
that the Veteran "does not have any current symptoms which 
are attributable to his service-connected injury.  He had 
normal testing in the months following his injury while on 
active duty and his current symptoms are not consistent with 
mechanism of injury."  

The examiner conducting the July 2009 orthopedic examination 
noted a 25 cm x 4 mm scar going from the upper arm to the 
right elbow.  The scar was noted as not ulcerated, not 
tender, not keloid, and without deep attachment.  The 
examiner indicated that the scar was not disfiguring and did 
not limit function.  The examiner noted in the right shoulder 
0 to 170 degrees flexion, 0 to 170 degrees abduction, 0 to 90 
degrees internal rotation and external rotation, and 0 to 20 
degrees adduction.  The examiner noted no pain on range of 
motion testing, and no weakness, incoordination, fatigue, or 
lack of endurance.  On testing the sensation of the Veteran's 
right arm to pinprick, the examiner noted a stocking like 
decrease in pain.  The examiner noted a decreased feeling in 
the forearm, except on the medial aspect of the forearm.  The 
Veteran indicated no sensation at the 3rd and 4th metacarpal 
joint areas of the palm.  The examiner noted in the 
metacarpophalangeal joints flexion of 90 degrees.  He noted 
flexion in the proximal interphalangeal joints of 90 degrees.  
He noted flexion in the distal interphalangeal joint of 45 
degrees, with 0 degrees extension.  The Veteran could 
approximate the tips of the fingers to the proximal crease.  
He could touch the thumb to the tips of each finger.  He had 
normal adduction and abduction of the fingers.  He was 
described as having good grip strength, and good pulling 
strength.  The examiner noted in the right elbow flexion of 
140 degrees and extension of 0 degrees.  The examiner noted 
pronation and supination of 90 degrees in the forearm.  On 
range of motion testing, the examiner indicated no pain, 
incoordination, fatigue, or lack of endurance.  The examiner 
measured the right bicep muscle as 27 on the right and 28 on 
the left.  And the examiner noted good restrictive strength 
when the Veteran flexes the biceps and triceps.  In his 
closing remarks, the examiner stated that he found no 
consistent neurological deficit that could be diagnosed.  The 
examiner indicated that electrodiagnostic testing indicated 
no neurological deficit secondary to the triceps laceration.  

VA treatment records also yield information regarding the 
Veteran's right upper extremity.  A July 2008 x-ray report of 
the Veteran's right hand noted moderate soft tissue swelling 
with narrowing.  The exam also indicated mild erosive changes 
in the 2nd and 3rd metacarpals.  October 2008 records refer to 
right hand pain, cramping, and neuropathy, and treatment with 
neurotin.  An August 2008 treatment record notes full range 
of motion in the right shoulder without pain, and notes 
normal shoulder x-rays.  The Board notes that these records 
also indicate that the Veteran received an injection to his 
left shoulder for pain and limitation associated with left 
shoulder tendinitis.      

The Board will now address the potential disorders in the 
Veteran's right upper extremity, to include his joints, 
muscles, nerves, and skin.  

	Joints and Muscles 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  In determining the degree of limitation of 
motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Joints:

With regard to the Veteran's joints, the Board has reviewed 
medical evidence of record pertaining to the right upper 
extremity to include the right shoulder, elbow, wrist, and 
hand, and has reviewed potential applicable diagnostic codes.  

The shoulder joint is address under Diagnostic Code (DC) 5200 
through DC 5203 of 38 C.F.R. § 4.71a.  DC 5200 addresses 
ankylosis, DC 5201 addresses limitation of motion, DC 5202 
addresses impairment of the humerus, and DC 5203 addresses 
impairment of the clavicle or scapula.  Ankylosis is the 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  As 
no evidence of record indicates that the Veteran has either 
ankylosis in his shoulder joint, or has impairment (i.e., 
dislocation, nonunion, malunion) of the humerus, clavicle, or 
scapula, the Board will limits its analysis here to whether 
compensable limitation of motion is found here under DC 5201.  

Under DC 5201, the minimum compensable rating is 20 percent, 
which is warranted for limitation of motion in the major 
extremity to shoulder level.  See 38 C.F.R. § 4.71a.  
Following a review of the evidence of record, the Board finds 
a compensable rating unwarranted for limitation of motion in 
the right shoulder.  Although the Veteran claims a tingling 
sensation from his shoulder to his hand, he does not claim 
any limitation of motion in his right shoulder (as he has for 
his nonservice-connected left shoulder).  Moreover, the 
medical evidence of record does not indicate compensable 
limitation of motion in the right shoulder.  None of the VA 
examiners, from March 2005 to July 2009, noted limited motion 
in the Veteran's right shoulder joint.  Indeed, the August 
2008 treatment record notes full range of motion in the right 
shoulder without pain, and notes normal shoulder x-rays.  And 
the July 2009 VA examiner, who focused on the Veteran's 
orthopedic state, noted full range of motion (0 to 170 
degrees flexion, 0 to 170 degrees abduction, 0 to 90 degrees 
internal rotation and external rotation, and 0 to 20 degrees 
adduction), no pain on motion, no weakness, no 
incoordination, no fatigue, and no lack of endurance.  See 
38 C.F.R. § 4.71a.

The elbow and wrist joints are addressed under DC 5205 
through DC 5215 of 38 C.F.R. § 4.71a.  Diagnostic Codes 5205, 
5209-5212, and 5214 address disorders not present in this 
case - ankylosis, flail joint, joint fracture, joint 
nonunion, and joint malunion.  As such, the Board will not 
review these codes.  The Board will review, however, DCs 
5206-5208, 5213, and 5215, each of which provides evaluations 
based on limitation of motion.  Under DC 5206, the minimum 
compensable rating for the major extremity is 10 percent for 
flexion limited to 100 degrees.  Under DC 5207, the minimum 
compensable rating for the major extremity is 10 percent for 
extension limited to 45 degrees.  Under DC 5208, a sole 
rating is authorized - 20 percent - for flexion limited to 
100 degrees and extension limited to 45 degrees.  Under DC 
5213, the minimum compensable rating for the major extremity 
is 10 percent for limitation of supination to 30 degrees.  
And under DC 5215, the only compensable rating is 10 percent 
for dorsiflexion less than 15 degrees, or palmar flexion 
limited in line with the forearm.  See 38 C.F.R. § 4.71a.  

Following a review of the evidence, the Board finds a 
compensable rating unwarranted for limitation of motion in 
the elbow or wrist.  As indicated, the Veteran has 
consistently described neurological symptomatology throughout 
his right upper extremity.  But he has not indicated any 
limitation of motion in his elbow or wrist.  And as was the 
case with the right shoulder, the medical evidence of record 
does not indicate compensable limitation in the right elbow 
or wrist.  None of the VA compensation examination reports of 
records notes impairment and/or limitation in these joints.  
Indeed, the September 2007 VA examiner indicated no joint 
involvement in the right arm, while the July 2009 examiner 
noted 0 to 140 degrees flexion in the right elbow and noted 
90 degrees pronation and supination of the right forearm.  
The July 2009 examiner also noted no pain, incoordination, 
fatigue, or lack of endurance on range of motion testing.  

The hand and finger joints are addressed under DC 5216 
through DC 5230.  Diagnostic Codes 5216 through 5227 evaluate 
ankylosis disorders of the fingers, while DCs 5228 though 
5230 address limitation of motion disorders of the individual 
digits.  As no evidence of record indicates ankylosis in the 
Veteran's fingers, the Board will limit its discussion here 
to those DCs addressing limitation of motion.  Diagnostic 
Code 5228 evaluates limitation of motion in the thumb - 
thereunder, the minimum compensable evaluation is 10 percent, 
which is warranted with a gap of one to two inches (2.5 cm to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Under DC 5229 - which 
evaluates limitation of motion in the index or long finger - 
the only compensable evaluation is 10 percent, which is 
warranted with a gap of one inch (2.5 cm) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  And under DC 
5230, which rates limitation of the motion of the right or 
little finger, only a noncompensable evaluation is 
authorized.  See 38 C.F.R. § 4.71a.  

Following a review of the evidence, the Board finds a 
compensable rating unwarranted for limitation of motion in 
the hand or fingers.  As indicated, the Veteran consistently 
described neurological symptomatology into his right hand, 
and has claimed that these symptoms cause him hand pain, 
weakness, numbness, cramping, and an inability to write.  
And, as discussed later in this decision, the medical 
evidence tends to support his claim to neurological symptoms.  
But, from an orthopedic standpoint, the record lacks lay or 
medical evidence indicating joint impairment in the hand area 
that suffices for compensable evaluation under DCs 5228 to 
5230.  Despite his general complaints of hand discomfort, the 
Veteran himself has not specifically noted any limitation of 
motion in his right hand.  And, despite x-ray evidence dated 
in July 2008 showing moderate soft tissue swelling and 
narrowing with mild erosive changes in the 2nd and 3rd 
metacarpals, the preponderance of the medical evidence does 
not indicate compensable limitation of motion in the hands or 
fingers.  Indeed, the July 2009 VA examiner noted substantial 
range of motion in the fingers, and importantly, specifically 
found that the Veteran could approximate the tips of the 
fingers to the proximal crease, that he could touch the thumb 
to the tips of each finger, that he had adduction and 
abduction of the fingers, and that he had a good grip 
strength, and good pulling strength.  

As such, the Board finds a compensable evaluation unwarranted 
here for a joint disability in the right upper extremity, to 
include the shoulder, elbow, wrist, hand, and fingers.  See 
38 C.F.R. § 4.71a.    

Muscles:

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include nine muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5309), three muscle groups for 
the foot and leg (Diagnostic Codes 5310 through 5312), and 
six muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined only under the 
provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).  

Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries are classified accordingly:

Slight disability of muscles - (i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

Moderate disability of muscles--(i) Type 
of injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles--
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History 
and complaint.  Service department record 
or other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  See 38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 
(2006).

The record demonstrates that the Veteran lacerated muscle 
mass in his upper arm/shoulder region during his in-service 
accident.  Certain evidence of record - found in the 
Veteran's service treatment records - indicates that the 
Veteran's right deltoid muscle may have been affected.  And 
the more recent evidence of record - found in VA treatment 
records and VA compensation examination reports - indicates 
possible impairment in the Veteran's right triceps and right 
biceps.  The Board notes moreover that recent photographic 
evidence of record of the Veteran's right upper extremity 
scarring supports the potential involvement of these muscle 
groups.  As such, the Board has reviewed DCs 5303, 5305 and 
5306, which address muscle group (MG) III (deltoid), MG V 
(biceps) and MG VI (triceps), respectively.  See 38 C.F.R. 
4.73 (2009).  

The function of MG III involves elevation and abduction of 
the arm to the level of the shoulder and, in interaction with 
MG II, involves the forward and backward swing of the arm.  
Muscle Group III involves the intrinsic muscles of the 
shoulder girdle (1) pectoralis major I (clavicular) and (2) 
deltoid.  The function of MG V involves elbow supination (1) 
(long head of biceps is stabilizer of shoulder joint): 
flexion of elbow (1, 2, 3).  This provision further notes 
flexor muscles of the elbow: (1) biceps; (2) brachialis; (3) 
brachioradialis.  The function of MG VI involves extension of 
the elbow (long head of triceps is stabilizer of the shoulder 
joint).  This provision further provides - extensor muscles 
of the elbow (1) triceps; (2) anconeous.  See 38 C.F.R. 
§ 4.73, DCs 5303, 5305, 5306.  

Under each DC, a noncompensable evaluation is warranted for 
slight impairment in the dominant extremity (the Veteran is 
right-hand dominant).  Under DC 5303, a 20 percent rating is 
warranted for moderate impairment, a 30 percent rating for 
moderately severe impairment, and a 40 percent rating for 
severe impairment.  Under DCs 5305 and 5306, a 10 percent 
rating is warranted for moderate impairment, a 30 percent 
rating for moderately severe impairment, and a 40 percent 
rating for severe impairment.  See 38 C.F.R. § 4.73, DCs 
5303, 5305, 5306.   

In determining the level of impairment here, the Board has 
reviewed not only recent medical evidence, but also the 
Veteran's service treatment records to better understand the 
nature of his original muscle injury.  The service treatment 
records indicate that the Veteran sustained a long spiral 
laceration from the lateral scapular border to the distal 
aspect of the right upper arm.  The records indicate 
"irrigation, debridement" with delayed primary closure, and 
suturing of the triceps muscle under anesthesia.  In service 
treatment records dated from March 1991 until discharge in 
December 1991, the Veteran consistently complained of 
paresthesias in his right upper extremity.  In March 1991, 
the Veteran underwent EMG study.  The examiner indicated a 
normal study of the right upper extremity.  The examiner 
noted no evidence of radial, median, or ulnar nerve 
abnormality.  The examiner stated "not even sensory 
abnormality."  Another examination report dated in March 
1991 indicated that the Veteran's scar tissue was tender, 
soft, and pliable.  The examiner noted mild weakness and 
slightly decreased sensation along the ulnar nerve in the 
right hand.  The examiner stated that there was "probable 
almost resolved ulnar neurapraxia, and that the Veteran was 
'very functional.'"  In May 1991, an examiner noted 
decreased sensation in the small right digit.  He noted the 
Veteran's scar across the deltoid and triceps area, and noted 
decreased strength with positive give way weakness in the 
biceps and triceps.  In July 1991, the Veteran was noted as 
doing well with 5/5 strength and a broad soft scar.  This 
record also indicates less strength in the right hand grip 
compared with the left hand grip.  A subsequent treatment 
note indicated full range of motion in the right upper 
extremity as well.  A November 1991 treatment record notes 
pain and tenderness, and decreased strength, while a December 
1991 treatment record notes good triceps strength, normal 
sensation, but with complaints of minimal numbness in the 
right 5th finger.  

The service treatment records indicate that the long scar 
that resulted from the Veteran's injury begins across the 
deltoid area of the back.  And the records indicate biceps 
weakness in May 1991, and even in September 2007.  
Nevertheless, for rating purposes, the Board finds that the 
Veteran's in-service muscle injury was limited to his triceps 
- according to the records, that is where the laceration of 
muscle mass occurred.  Though the deltoid and biceps muscles 
are mentioned in the service treatment records, there is no 
evidence these muscles were injured then.  Moreover, though 
the evidence indicates some weakness in the biceps muscle 
recently, any potential disorder in that muscle would only be 
characterized as slight, and would therefore be 
noncompensable.  Other than the September 2007 description of 
weakness, the medical evidence indicates no cardinal signs or 
symptoms of right biceps disability, such as significant 
reduction of strength in the right biceps.  See 38 C.F.R. 
§ 4.56(c).  And again, importantly, the right biceps itself 
has never been injured.    

With regard to the triceps muscle, the service treatment 
records demonstrate that the original injury to the triceps 
muscle was more than slight - the Veteran's wound was 
debrided, involved extended treatment, and caused more than a 
minimal scar.  As such, the issue before the Board is 
whether, in considering the more recent medical evidence 
along with the service treatment records, the Veteran's 
triceps muscle disorder should be characterized as moderate, 
moderately severe, or severe under DC 5306.  See 38 C.F.R. 
§ 4.73.    

The recent medical evidence indicates moderate impairment in 
the Veteran's triceps muscle.  The March 2005 VA examiner 
indicated minimal muscular impairment, and found the Veteran 
with good strength.  The September 2007 examiner found the 
Veteran to be more impaired, noting moderate tissue loss of 
the right triceps from atrophy secondary to his injury, with 
advanced weakness of the triceps, and moderate weakness of 
the biceps muscle.  But the July 2009 examiner, who indicated 
some atrophy in the Veteran's right upper extremity, 
nevertheless found the Veteran with full strength.  The 
undisputed evidence of loss of muscle mass supports the 
characterization of "moderate" under 38 C.F.R. § 4.56.  But 
none of the evidence indicates either moderately severe or 
severe impairment.  There is no evidence of sloughing off of 
soft parts, of intermuscular scarring, or of penetration of 
multiple muscle groups.  Combined, the examination reports 
indicate diminished but significant strength in the right 
upper extremity.  The examiners repeatedly note that the 
Veteran's evaluations did not indicate pain, incoordination, 
fatigue, or lack of endurance.  38 C.F.R. § 4.56(c).  
Moreover, as the service treatment records demonstrate, the 
Veteran's muscle disorder did not result from a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile.  38 C.F.R. § 4.56.  

As such, the Board finds a 10 percent rating warranted under 
DC 5306 for moderate impairment in the Veteran's triceps.  
See 38 C.F.R. §§ 4.56, 4.73.  

        Nerves

In determining which nerves in the Veteran's right upper 
extremity have been affected by his injury, the Board has 
reviewed the service treatment records and the more recent 
medical evidence.  

The service treatment records present a mixed picture as to 
whether the Veteran had neurological symptomatology following 
his in-service injury.  On the one hand, records dated from 
March 1991 until discharge in December 1991 consistently show 
the Veteran's complaints of paresthesias in his right upper 
extremity.  And certain notations in the records support his 
claim - a March 1991 note refers to mild weakness, slightly 
decreased sensation along the ulnar nerve in the right hand, 
and "probable almost resolved ulnar neurapraxia[.]"  
Additional notes refer to decreased sensation in the small 
right digit and decreased right hand grip.  On the other 
hand, the March 1991 EMG indicated a normal study of the 
right upper extremity.  The examiner noted no evidence of 
radial, median, or ulnar nerve abnormality.  The examiner did 
not even find "sensory abnormality."  Given the 
inconsistency in the service treatment records, and the 
general nature therein of the Veteran's complaints and 
medical notes, these records cannot be relied on as 
instructive in isolating where exactly the Veteran had right 
upper extremity nerve impairment during service, if any.    

The more recent evidence is conflicted as well.  In contrast 
to the service treatment records, this evidence clearly 
demonstrates that the Veteran has a nerve disorder in his 
right upper extremity.  But it is not in agreement on the 
issue of whether that disorder relates to the in-service 
accident.  Given that the Veteran has been service connected 
for neurological impairment already, the Board will not 
revisit the issue of whether the Veteran's right upper 
extremity neurological symptoms are related to the in-service 
triceps laceration or not.  See 38 U.S.C.A. § 7104(b); 
38 C.F.R. § 3.102.  The Board will instead rely on the RO's 
judgment regarding the nerves in the right arm.  In the March 
1992 rating decision, the RO granted service connection for a 
right upper extremity disorder that entailed paresthesia of 
the right fifth finger, and in the January 2008 rating 
decision the RO granted service connection for post-traumatic 
neuropathy of the lower right arm.  As such, the focus of the 
Board's inquiry here will not be on whether the Veteran's 
neurological symptomatology relates to service, but on which 
right upper extremity nerves are currently impaired and what, 
if any, evaluation should be assigned.     

The Board again notes the Veteran's complaints of tingling, 
numbness, and cramping from his shoulder to his hand.  See 
Barr, supra.  But these complaints are not helpful in 
isolating which nerve has been affected.  By contrast, the 
September 2007 and July 2009 VA examiners do clarify the 
areas of neurological impairment.  In noting neurological 
impairment, the September 2007 VA examiner identified the 
Veteran's right lower lateral cutaneous nerve and the lower 
medial cutaneous nerve.  And the July 2009 VA examiner 
diagnosed the Veteran with right ulnar neuropathy and right 
median neuropathy.  Based on this evidence, the Board has 
reviewed DCs 8515-8517 of 38 C.F.R. § 4.124a, which address 
neurological impairment in the upper extremity due to 
paralysis involving the median nerve, the ulnar nerve, and 
the cutaneous nerve.  

Diagnostic Codes 8515 through 8517 address complete paralysis 
and incomplete paralysis.  Incomplete paralysis indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.  In this matter, 
no evidence of record indicates complete paralysis in the 
Veteran's right upper extremity.  As such, the Board will 
limit its analysis to whether a compensable rating is 
warranted under these DCs for incomplete paralysis in the 
Veteran's right arm (his major arm).      

Under DC 8515, mild incomplete paralysis of the median nerve 
in the major arm is to be rated as 10 percent disabling, 
moderate incomplete paralysis as 30 percent disabling, and 
severe incomplete paralysis as 50 percent disabling.  Under 
DC 8516, mild incomplete paralysis of the ulnar nerve is to 
be rated as 10 percent disabling, moderate incomplete 
paralysis as 30 percent disabling, and severe incomplete 
paralysis as 40 percent disabling.  Under DC 8517, mild 
incomplete paralysis of the cutaneous nerve warrants a 
noncompensable evaluation, while a 10 percent rating is 
warranted for moderate incomplete paralysis, and a 20 percent 
rating for severe incomplete paralysis.  See 38 C.F.R. 
§ 4.124a, DCs 8515-8517.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a. 

In this matter, the Board finds that the totality of the 
evidence demonstrates that the Veteran experiences mild 
neurological impairment in this right upper extremity.  The 
Board again notes the Veteran's complaints of tingling, 
numbness, and cramping from his shoulder to his hand.  See 
Barr, supra.  But these complaints do not indicate impairment 
that is anything more than mild.  There is no medical 
evidence of record of limitation of movement or of motor 
function due to neurological symptoms, or of trophic changes.  
And the July 2009 VA examiner, who particularly focused on 
the Veteran's neurological state, described the Veteran's 
neuropathy as "mild."  Although the medical evidence 
demonstrates some neurological impairment, there have been no 
considerable changes in the right arm due to neuropathy.  As 
such, a rating in excess of 10 percent would be unwarranted 
for the Veteran's nerve impairment.  See 38 C.F.R. § 4.124a.  
See also Esteban, supra.  

        

Scars 
        
The evidence clearly indicates that the Veteran has two scars 
in his right upper extremity that resulted from his in-
service laceration.  These scars are plainly exhibited in 
photographs that were included in the record in August 2009.  

Scars in the area of the upper extremity are rated under 
Diagnostic Codes 7801 to 7805 of 38 C.F.R. § 4.118.  
Diagnostic Code (DC) 7801 compensates scars that are deep or 
that cause limited motion and are at least 6 square inches or 
39 square cm or greater; DC 7802 compensates scars that are 
superficial and that do not cause limited motion and are at 
least 144 square inches or 929 square cm or greater; DC 7803 
compensates superficial unstable scars; DC 7804 compensates 
superficial painful scars; and DC 7805 compensates scars 
based on limitation of the affected part.  Id.  A deep scar 
is a scar that is associated with underlying soft tissue 
damage.  A superficial scar is a scar that is not associated 
with underlying soft tissue damage.  And an unstable scar is 
a scar that has a frequent loss of covering of the skin over 
the scar.  Id.      

The Board finds a compensable rating unwarranted under these 
DCs based on the lay and medical evidence of record.  

In his statements of record, the Veteran complains of 
itchiness on his scar, but does not indicate pain, 
instability, adhesion to underlying tissue, or limitation of 
motion.  The March 2005 VA examiner measured the Veteran's 
scars as two inches and 8 inches.  The examiner noted the 
scars as well healed, with good texture, good adherence, and 
with no keloid formation, elevation or depression.  The 
examiner found no limitation of function associated with the 
scars.  The September 2007 VA examiner measured the scars as 
27 cm and 4 cm.  The examiner described the scars as well 
healed, with no keloid formation, muscle herniation, and no 
local heat or tenderness.  And the July 2009 VA examiner 
assessing the Veteran's orthopedic state measured the 
Veteran's right upper extremity scars as 25 cm x 4 mm, which 
he described as not ulcerated, not tender, not keloid, and 
without deep attachment.  The examiner indicated that the 
scar was not disfiguring and did not limit function.  
Moreover, this examiner indicated full range of motion in the 
right upper extremity.  

As such, the evidence demonstrates that the Veteran's scars 
are superficial, stable, not painful, less than 144 square 
inches in size, and do not limit his elbow or shoulder in any 
way.  As such, a noncompensable evaluation is warranted.  See 
38 C.F.R. § 4.118, DCs 7801-7805.

In sum, the Board finds noncompensable evaluations warranted 
for the Veteran's scars, and for any impairment the Veteran 
might experience in the joints of his right upper extremity.  
As for muscle impairment, the Board finds a 10 percent 
evaluation warranted for moderate disability in MG VI.  And 
for nerve impairment, the Board finds a 10 percent rating 
warranted for mild incomplete paralysis of the ulnar and 
median nerves.  

The Board again notes that, though pyramiding should be 
avoided, all disabilities are to be rated separately and then 
combined in accordance with 38 C.F.R. § 4.25.  See also 
38 C.F.R. § 4.55(a) (a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions).  

In this matter, the evidence demonstrates that the Veteran's 
muscular disorder and neurological impairment are distinct 
from one another, and should therefore be separately rated 
under different diagnostic codes, and combined for evaluation 
purposes.  See Esteban, supra.  The Board therefore finds it 
appropriate that the RO separately rated the Veteran's 
muscular disorder and neurological disorder.  And the Board 
finds the RO's assignment of separate 10 percent ratings for 
these disorders appropriate as well.  However, based on an 
assessment of the evidence of record, and on a review of the 
applicable rating criteria here, the Board concludes that the 
evidence of record preponderates against the Veteran's claim 
for increased rating for disorders in his upper right 
extremity.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Lower Back

Disorders of the spine are rated under 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, and Diagnostic Codes 5235-5243 (2009).  Under this 
authority, ratings of 10, 20, 30, 40, 50, 60 and 100 percent 
are authorized for such disorders as vertebra fracture and 
residuals, ankylosis, limitation of motion, lumbosacral 
strain, and intervertebral disc syndrome.   

As the Veteran has already been rated as 40 percent disabled 
for his lower back disorder, the Board will address whether a 
rating in excess of 40 percent (i.e., 50, 60, or 100 percent) 
is warranted here.  Ratings of 100 and 50 percent are 
authorized for unfavorable ankylosis in the spine.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243.  And a 
rating of 60 percent is authorized for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Again, ankylosis is the "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  See Dinsay, supra.  And an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.       

The evidence of record dated from one year before the 
Veteran's January 2005 claim for increased rating consists of 
the Veteran's statements, VA treatment records dated from 
February 2005 to January 2009, and VA compensation 
examination reports dated in March 2005, September 2007, and 
July 2009.  

The Board has reviewed this medical evidence closely.  This 
evidence documents the Veteran's complaints of pain and 
limitation, and of experiencing incapacitation as a result of 
his lower back disorder.  The evidence records the examiners' 
findings regarding the Veteran's limitation of motion.  And 
the evidence records the medical findings regarding the 
Veteran's back strain, degenerative disc disease, and 
intervertebral disc disease.  But none of the evidence of 
record shows what is necessary here to support an increased 
rating in a schedular basis - none of the evidence documents 
findings of either ankylosis of the spine, or of 
incapacitating episodes as defined under the code (i.e., a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician).  As indicated, the Veteran has 
reported to VA medical personnel that he experiences 
incapacitation.  But, the record contains no evidence of bed 
rest prescribed by a physician for his disorder.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243.  As 
such, a rating in excess of 40 percent is not warranted here.  

The Board has considered whether a higher rating is warranted 
for the Veteran's back disorder based on functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  In doing so, the Board has noted the Veteran's 
complaints of pain during his VA compensation examinations, 
and the adverse affect this pain has had on his range of 
motion.  But the Board finds an additional increase under 
this authority unwarranted.  With regard to ratings for 
limitation of motion, the 40 percent rating is the maximum 
rating that could be assigned in a case such as this one, in 
which there is no evidence of ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, and Diagnostic Codes 5235-5243 (2009).  

Hence, the evidence of record preponderates against the 
Veteran's claim for increased rating here.  See Alemany, 
supra.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  




ORDER

Entitlement to increased evaluations for residuals of 
injuries and surgery to the right upper extremity is denied.    

Entitlement to an increased evaluation for lumbosacral muscle 
strain with DDD is denied.  


REMAND

As indicated by the Board in its November 2008 remand, the 
record has raised the issue of whether the Veteran should be 
entitled to a total rating based on individual 
unemployability (TDIU) on either a schedular or 
extraschedular basis.  See 38 C.F.R. §§ 3.321, 3.341, 4.16.  
The Board directed that the issue of entitlement to a TDIU be 
adjudicated.  Such has not been undertaken.  Moreover, the 
Board directed that the Veteran's claims for increased 
ratings should also be adjudicated with respect to whether an 
extraschedular evaluation is warranted.  This action was also 
not undertaken.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Where the 
remand orders of the Board are not complied with, the Board 
errs in failing to insure compliance.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In light of the above discussion, the Board has determined 
that addition action is required on the part of the agency of 
original jurisdiction (AOJ).  Accordingly, the appeal is 
remanded for the following:

Adjudicate the issues of entitlement to 
higher evaluations are available on an 
extraschedular basis and entitlement to a 
TDIU (on either a schedular or 
extraschedular basis).  If the decision 
remains adverse, provide the Veteran and 
his representative with an appropriate 
supplemental statement of the case 
(SSOC).  Then, return the case to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


